DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest in combination of steps as recited in the Applicant’s independent claims as amended, generating an aggregated record block for inclusion in the lower frequency ring chain, the aggregated record block comprising aggregated data from the monitored set of blocks of the ring chain, a hash of the previous block that was added to the lower frequency ring chain, and a hash of a second oldest block in the lower frequency ring chain; removing a tail block from the lower frequency ring chain, wherein the tail block is the oldest block stored on the lower frequency ring chain; and storing the generated aggregated record block to the lower frequency ring chain.
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987. The examiner can normally be reached 8.30 to 430 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498                                                                                                                                                                                                        |loop